Title: To Benjamin Franklin from John Jebb, 11 October 1780
From: Jebb, John
To: Franklin, Benjamin


London, Oct. 11, 1780.
The consciousness of a sincere desire to promote the interests of human kind, as far as my confined abilities and humble station will permit, induce me to give you my sentiments upon a subject which, I have no doubt, is ever present to your thoughts. Excuse the presumption; the intention is honest; let this consideration compensate for the want of every other qualification. Independent in my principles and unconnected with party, I speak those sentiments, which circumstances appear to me to dictate, and I speak them without reserve.
A federal union between America and England, upon the broad basis of mutual convenience, appears to me a point of so much consequence, that I cannot conceive, in the present circumstances, how either country can fully enjoy the means of happiness, which indulgent Providence has poured forth on each with so much profusion, unless such union immediately take place.
I also am persuaded, that the present war, between this country and the House of Bourbon, is of so peculiar a kind, that no solid reason can be assigned for its continuance, a moment after America and England shall cordially agree upon a termination of their dispute.
It is obviously for the advantage of England, that America should employ her manufacturers, and that her fleets should have free access to the shores, from whence she derived those various sources of strength, which enabled her so long to reign the unrivalled mistress of the deep.
On the other hand, the rising States of America, wisely intent on such measures, as tend to increase their population, and perfect those forms of civil polity, which, at the same time that they promise internal security and happiness, will probably establish an asylum for the rest of mankind, must derive considerable advantage from the free importation of those articles, which, in their present circumstances, they cannot with convenience manufacture themselves.
And why should England envy to France and Spain, nay, to all the world, that portion of trade, whatever that be, which suits the circumstances of each power; and from which all deriving the sources of rational enjoyment would, perhaps, remain in the same ratio as at present, with respect to relative strength?
How strange therefore to persevere in an appeal to arms, when neutral interest, and the ties of blood; the sameness of religion, language, and laws, so loudly call for peace! We might reasonably have hoped, that in the course of eighteen centuries the gospel of peace might have suggested to us a more rational mode of terminating our contests.
As it never was the interest, so neither was it in fact the inclination of the English people, to break the bonds of union with their American brethren, until seduced thereto by the arts of designing men. Their motives I leave to themselves—they will be revealed in their day.
Had the English people been equally represented in an annual Parliament, that Parliament, acting in strict conformity with the interests of its constituents, would have seen that every consideration required, that the bond of union between the countries should be preserved inviolate.— It would have perceived, that those restrictions, which were the offspring of the occasion, or suggested by narrow systems of policy, ought to have been removed, the moment that they occasioned the first murmur of complaint.— But unhappily for England, the love of arbitrary sway so far operated upon those, who most are exposed to its temptations, as to engage them in the desperate measure of deluding one half of the empire, in order to subjugate the rest.
The period of this delusion, however, is now rapidly advancing to its termination.— Calamity has brought home the perception of the consequences, attendant upon national error, to every private breast.— It has taught us wisdom—and has begun to humanise our hearts.— The many are now ready to exclaim, in the expressive language of scripture, “We are verily guilty concerning our brother, in that we saw the anguish of his soul when he besought us, and we would not hear; therefore is this evil come upon us.”
But although the people are disposed to accommodation, a mighty power continues to oppose itself to the general wish.
And were the aristocratic strength of our constitution to prevail in its conflict with that power, I am far from being satisfied, that a general and permanent pacification would be the result.
The restoration of the English constitution to its primeval purity, appears to be an essential preliminary to an honorable and lasting peace.
Peace and war are relations which the inhabitants of different countries stand in to each other. In this sense the people of America are not at war with the people of England. The latter having lost their power of self-government are merely the instruments of administration. The present war is a war between the people of America and the administration of this country. Were the inhabitants of this country restored to their elective rights, and other constitutional franchises, a state of peace would immediately ensue.
Upon this idea alone can America have a proper security for the due observance of that solemn compact, which I should rejoice to see established between my native country, and her free and independent states.
The supporters of the septennial bill, at the time that ruinous and unconstitutional measure took place, strongly insisted upon the advantage that would ensue from that increased confidence, which foreign nations would thenceforth repose in us, on account of the consequent stability of our public counsels.
Experience has shown this measure to have been founded in policy the most unwise.
Reason surely dictates, that the confidence, which nations repose in each other’s public counsels, must be the greatest, when the agents speak the real sentiments of their constituent bodies.
It is also to be considered, that the changes of sentiment, in the constituent body of the nation, must unavoidably be gradual, as general interest, always slowly unveiling itself, shall direct. Whereas the agent, who has a permanent estate in his office, will vary his conduct in conformity to the quick revolutions of those numerous temptations, to which views of private interest, and prospects of power hourly expose him.
For England therefore to be free, and to regain the confidence of nations, her parliaments must be free and independent: and the same measure which gives independency to the English parliament, will, under God’s providence, restore to us peace with America and with all the world.
I write not thus, induced thereto solely from an attachment to my native soil—the world is my country—and the region which is the seat of freedom has in my eyes charms more attractive than my native soil. I write not thus from an attachment to a favorite measure, but from a full conviction that such a preliminary as I have mentioned, being inserted in every proposition for peace on the part of America, would lay a lasting foundation for that peace—and would be a perpetual security that the independence, which America so justly claims, and in the establishment of which every nation under Heaven is interested, would never be brought into question to the end of time.
The sum and substance of what I urge is this— That as a more equal representation of the English people, in annual parliaments, is a point essential to the restoration of our freedom; it is equally essential, as a foundation for a federal union with the American states.
After all—the changes in the affairs of men, whether they be revolutions in the fortunes of nations, or of individuals, are in the hands of Providence; and are directed by its resistless power to the general good. That good will finally prevail, whatever the hearts and heads of politicians may devise. The only differences will be, a difference in the time and manner in which the ends of providence are brought to pass; and a difference in the final fate of those who are employed as the means of their accomplishment.
The fell destroyers of their species shall see their measures, though planned with Machiavelian policy, and for a time successful, finally abortive—failing in the attainment of the evil wished for, and productive of the good they hate.
On the contrary, if virtue, honor, zeal for the interests of our country and of human kind form the outline of the character, the agent of heaven will be renowned in his day; and long futurity, through every successive age, shall impart increase of glory. The joys of self-complacency shall gild the evening of his days. They will also be the earnest of an happiness which will know no bounds.
John Jebb.
